Citation Nr: 1404359	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder, claimed as secondary to service-connected disabilities.

2.  Entitlement to an evaluation in excess of 10 percent for right shoulder contusion to include arthritis, also referred to as limitation of motion of the arm. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ). A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Veteran has not contended during the course of the current appeal that he suffers from PTSD, nor does the evidence of record indicate such.  Accordingly, the Board has characterized the issue on appeal as entitlement to an acquired psychiatric disorder other than PTSD, to include major depressive disorder.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.




In a VA psychological examination dated January 2008, the VA examiner indicated that the Veteran's major depressive disorder severely impairs the ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner.  As will be discussed below, the Board finds that the Veteran's diagnosed depression is related to his service-connected disabilities.  The Board therefore finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed acquired psychiatric disorder, specifically major depressive disorder, is related to his service-connected disabilities, in particular his right shoulder disability.

2.  Throughout the course of the rating period on appeal, the Veteran's right shoulder disability has been manifested by pain and functional impairment that has resulted in limitation of motion less than 25 degrees from the side. 


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disorder is a result of his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for a 40 percent evaluation, and no higher, for right shoulder contusion to include arthritis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder claimed as secondary to service connected disabilities as well as entitlement to an increased disability rating for his right shoulder disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.   

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in August 2007, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and his wife, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination for his right shoulder disability in November 2008.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination report contains sufficient information to rate the Veteran's right shoulder disability under the appropriate diagnostic criteria.  Notably, the Veteran has not contended that his right shoulder disability has worsened since the VA examination such that the VA examination is inadequate for evaluation purposes.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

As noted above, the Veteran also was afforded a hearing before the undersigned AVLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's right shoulder symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to functional impairment resulting from the Veteran's right shoulder disability.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a videoconference hearing in October 2009.

Accordingly, the Board will proceed to a decision.

Service connection for an acquired psychiatric disorder

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he contends is due to his service-connected disabilities, primarily his right shoulder disability.  See, e.g., the October 2009 Board hearing transcript, page 17.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

For certain chronic disorders, including psychoses, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis similar to the Court's decision in Hickson applies.  There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to Wallin element (1), the medical evidence of record documents a diagnosis of an acquired psychiatric disorder, to include major depressive disorder.  See, e.g., a VA examination report dated January 2008.  Wallin element (1) is satisfied.  Wallin element (2) is also satisfied as the Veteran is service-connected for multiple disabilities, to include a right shoulder disability, right and left knee disabilities, and a right ankle disability.

Turning to element (3), nexus, the competent and probative evidence demonstrates that the Veteran's diagnosed major depressive disorder is related to his service-connected disabilities, in particular his right shoulder disability.  Specifically, E.B., M.D., a VA psychiatrist, has indicated in multiple VA psychiatric evaluations that the Veteran's shoulder pain is the "major contributor" to his diagnosed depression.  See, e.g., a VA treatment record dated August 2008.  Dr. E.B.'s rationale for his conclusion is based on multiple thorough psychiatric evaluations of the Veteran and consideration of the Veteran's medical history and current condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's acquired psychiatric disorder is not related to his service-connected right shoulder disability.  The Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent and probative evidence of record indicates the Veteran's acquired psychiatric disorder is related to his service-connected right shoulder disability.  Wallin element (3), nexus, has accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board concludes that service connection for an acquired psychiatric disorder is warranted.  The benefit sought on appeal is granted.

Higher evaluation for Right Shoulder Disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See  
38 C.F.R. § 4.7 (2013).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2013); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2013).

The Veteran is currently assigned a 10 percent disability rating for right shoulder contusion to include arthritis, also referred to as limitation of motion of the arm under Diagnostic Codes 5201-5301 [arm, limited motion of; muscle injury of the shoulder girdle and arm, Group I].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Code 5201 (limitation of motion of the arm).  

With regard to the Veteran's rating of his right shoulder disability under Diagnostic Code 5301, the Board notes that this rating was assigned based on limitation of right shoulder motion which is already contemplated under Diagnostic Code 5201.  Moreover, to the extent that there is any muscle impairment of the right shoulder, this disability manifests in limitation of motion.  Therefore, the Board finds that separately rating the disability under Diagnostic Code 5301 would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2013) [the evaluation of the same disability under various diagnoses is to be avoided].

In short, the Board finds that the Veteran's right shoulder disability is appropriately rated under Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

As an initial matter, the Board observes that the Veteran is right handed.  Thus, his right shoulder is his major (or dominant) shoulder.  

An August 2007 private treatment record from the University of South Carolina School of Medicine notes the Veteran's complaints of right shoulder pain, particularly with overhead activities.  Full active range of motion of the right shoulder was noted as was good motor function including abduction, external rotation, and internal rotation and some mild discomfort over the right acromioclavicular joint.  There were positive external impingement sings including Hawkins and Neer tests.  There was no evidence of any gross anterior, posterior, or inferior laxity of the right shoulder as compared to the left.  A right shoulder radiograph revealed mild arthropathy at the acromioclavicular joint, otherwise no bony pathology.  He was instructed to undergo physical therapy and continue anti-inflammatory medication.  A private treatment record from R.R., M.D. dated September 2007 notes reduced abduction.  

The Veteran was afforded a VA examination in August 2007.  He complained of aching of his right shoulder that interfered with his sleep and was painful on overhead activities.  He denied ongoing instability.  He reported that he was a mailhandler and that his shoulder slowed him down on the job, but his employer did not make any specific accommodations.  He was limited in his fishing and sports in terms of the effect on his activities of daily living.  He denied flare-ups and he did not use an assistive device.  Upon physical examination, the VA examiner reported right shoulder abduction to 30 degrees, flexion to 30 degrees, and internal and external rotation to 45 degrees.  He noted pain throughout range of motion that range of motion did not change with repetitive use on examination.  The examiner noted that the Veteran was "quite dramatic" during this testing in terms of his display of pain behavior, and that he was exquisitely tender about the right shoulder girdle.  An X-ray report of the right shoulder was normal.  The examiner declined to diagnose the Veteran with a right shoulder disability, and that the range of motion testing could not be considered valid due to a significant discrepancy between the Veteran's complaints, subjective findings on examination, and radiographs.  

The Veteran was afforded a subsequent VA examination in November 2008.  He complained of constant, severe right shoulder pain with interference with sleep and increased pain with overhead activity.  He denied instability.  Activities of daily living such as sleeping, dressing, bathing, toileting, food preparation, and chores were affected as well as driving.  He had flare-ups of pain every day that were severe and lasted all day.  He used no assistive devices.  Upon physical examination, active and passive abduction and flexion were to 20 degrees with pain, and internal and external rotation were to 4 degrees with pain.  Range of motion was not additionally limited following repetitive use.  Examination was positive for exquisite Hawkins sign for rotator cuff derangement.  The examiner opined in a February 2009 addendum that the current diagnosis of arthritis is at least as likely as not related to his service connection and diagnosis of bursitis, and that his diagnosis of torn rotator cuff and right frozen shoulder are less likely than not related to his service-connected bursitis.  The examiner's rationale for his conclusions were based on the Veteran's report that his work at the Postal Service required him to lift overhead, developing rotator cuff tendon injury and tear, most likely attributed to his work in the Postal Service.  He further opined that 10 percent of the impairment is attributed to the service-connected right shoulder contusion.      

The Board also notes that VA treatment records dated from January 2008 to October 2013 document the Veteran's treatment for his right shoulder disability.  In particular, January and February 2008 occupational therapy records indicate flexion to 64 and 52 degrees, respectively, and abduction of and 48 and 40 degrees, respectively.  A March 2008 treatment record revealed flexion to 50 degrees, extension to 26 degrees, and abduction to 43 degrees.  His right shoulder was reported as "severely impaired" at that time.  He was prescribed a long-handled bath sponge.  An April 2008 occupational therapy record indicates no history of dislocation.  An August 2008 treatment record notes injection and medication for treatment as well as home exercises.  An orthopedic surgery resident note dated November 2008 documents active abduction to 40 degrees, passive abduction to 100 degrees, active forward flexion to 70 degrees, passive forward flexion to 130 degrees, and external rotation to 60 degrees.  The examining physician reported that the examination was severely limited by the Veteran's cooperation.  A physical therapy record dated January 2009 notes that he was able to perform low level scapular glide/stabilization and flexibility exercises, attempted touch and reach exercises but only able to go from chin to eyebrow area, and pulley exercises where he was able to attain shoulder height after several attempts.   A July 2009 physical therapy record indicates flexion to 15 degrees and abduction to 20 degrees.  A January 2013 treatment record further notes the Veteran's complaints of right shoulder pain.  An October 2013 treatment record notes the Veteran's report that he has seen no significant change in range of motion and that his job as a forklift driver exacerbates his shoulder pain.  The examining physical therapist noted a recent MRI that showed incomplete tear of the right infraspinatus muscle with impingement.  

The Veteran continued his complaints of impairment associated with his right shoulder disability at the October 2009 Board hearing.  Specifically, he testified that he had difficulty doing his job and with lifting.  At home, he had difficulty washing his car and experienced flare-ups.  He also had difficulty driving.  He did not complain of radiating pain.  Further, he stated that he received injections and used oral medication for treatment.  The Board also notes a statement dated December 2013 from the Veteran's wife which documents the Veteran's right shoulder pain.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his right shoulder disability, notably his difficulty lifting objects over his head as well as driving.  Further, he reported that he experiences pain and reports flare-ups as a result of his right shoulder disability.  

As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.  In this case, the Board finds that the competent and probative evidence of record documents significant functional loss due to the Veteran's right shoulder disability sufficient to warrant a 40 percent disability rating during the period under consideration.  In this regard, the Board finds that the competent and probative evidence indicates functional loss that manifests in limitation of right shoulder motion less than 25 degrees from the side which warrants a 40 percent disability rating under Diagnostic Code 5201.  Pertinently, the November 2008 VA examination report documented forward flexion and abduction range of motion of 20 degrees.  Furthermore, the July 2009 VA physical therapy record indicated flexion to 15 degrees and abduction to 20 degrees.  The Board acknowledges the medical evidence of record such as January to March 2008 VA occupational therapy records as well as the November 2008 VA orthopedic surgery resident note which document flexion and abduction above 25 degrees.  However, these range of motion examinations did not account for pain on motion.  

Additionally, with regard to the August 2007 VA examiner's findings as well as the November 2008 VA orthopedic surgery resident note indicating that the Veteran essentially exaggerated his symptoms and was not cooperative, the Board notes that the Veteran's report of symptoms associated with his right shoulder disability, notwithstanding these findings, appear to be credible based on a review of the entire medical and lay evidence of record.  As the finder of fact, the Board, when considering whether oral testimony is satisfactory, may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The assessment of the credibility of the Veteran's sworn testimony is a function for the Board in the first instance.  Jones v. Derwinski, 1 Vet. App. 210, 217 (1991).  With this in mind, the Board has reviewed the various statements regarding the Veteran's report of symptoms associated with his right shoulder disability.  The Board further finds upon review of this evidence that the Veteran is credible with regard to these statements.  Crucially, the Veteran testified in detail as to his right shoulder symptoms at the October 2009 Board hearing.  He specifically reported that he has difficulty lifting, has missed work due to right shoulder pain, and has difficulty driving and playing with his children.  Moreover, he experiences flare-ups.  The Board also notes the December 2013 statement from the Veteran's wife which further confirms his right shoulder pain.  Although the August 2007 and November 2008 VA records question the Veteran's credibility with regard to his right shoulder symptoms, the Board finds that the remainder of the medical and lay evidence of record, to include the November 2008 VA examination which documents 20 degrees forward flexion and abduction as well as the October 2009 Board hearing and December 2013 statement from the Veteran's wife, is of greater probative value than these records with regard to the credibility of the Veteran.  As such, the Board finds the Veteran credible with regard to his functional loss associated with the right shoulder disability and his statements are further supported by medical findings.    

Accordingly, the Board finds that the Veteran is entitled to a 40 percent disability rating for the right shoulder disability for the entire period of the appeal under consideration.  This is the maximum rating permissible under Diagnostic Code 5201.

The Board has considered whether Diagnostic Code 5200 could provide for a higher evaluation.  However, the evidence of record does not show ankylosis of the right shoulder.  Accordingly, Diagnostic Code 5200 is not applicable.  Additionally, the evidence does not show impairment of the humerous such as recurrent dislocation at the scapulohumeral joint or malunion, fibrous union, or nonunion of the humerous.  As such, Diagnostic Code 5202 is not applicable.  Further, although the medical evidence documents impairment of the clavicle, only a maximum 20 percent rating is permissible under Diagnostic Code 5203 [impairment of the clavicle or scapula].        

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that a March 2008 VA treatment record notes the Veteran's complaints of tingling in his right shoulder.  However, the medical evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating.  Specifically, the August 2007 private treatment record from University of South Carolina School of Medicine documented normal sensory testing for the right upper extremity.  There is no medical evidence to the contrary.  Indeed, the Board notes that the Veteran has not been diagnosed with any neurological disability associated with his right shoulder disability, and he denied radiating pain at the October 2009 Board hearing.  Based on this record, the Board finds that a separate rating for neurological impairment is not warranted.   

In evaluating the severity of his service-connected right shoulder disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right shoulder disability is manifested by signs and symptoms such as pain and limitation of motion, which impair his ability to perform activities such as playing with his children.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disability of the shoulder provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in lifting his right shoulder and interference in daily activities.  In short, there is nothing exceptional or unusual about the Veteran's right shoulder because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's right shoulder symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his right shoulder disability has resulted in any hospitalizations during the period under consideration.  Therefore, the Veteran's service-connected right shoulder disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his right shoulder disability specifically renders him unable to obtain substantial and gainful employment.  As such, the Board finds that the issue of TDIU has not been raised as to this increased rating claim.  However, as discussed above, the evidence of record indicates that the Veteran's service-connected acquired psychiatric disorder substantially impairs his employment, and a claim for TDIU has therefore arguably been raised based on this evidence and has been referred to the RO for appropriate action.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, claimed as secondary to service-connected disabilities is granted.

Entitlement to a 40 percent evaluation for right shoulder contusion to include arthritis, also referred to as limitation of motion of the arm is granted, subject to the laws and regulations governing the award of monetary benefits.   




____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


